PER CURIAM.
The nineteenth, twentieth, twenty-first, twenty-second, and twenty-third findings of fact are not only against the weight of evidence, but are without any evidence to sustain them; and likewise are the thirteenth and fourteenth findings of fact. The ninth, tenth, eleventh, and twelfth findings of fact are not supported sufficiently by the evidence. This situation requires a reversal of this judgment and a new trial, costs to abide the event. Inasmuch as a prior similar judgment in this action was likewise reversed by this court (136 App. Div. 383, 120 N. Y. Supp. 1036), this court now takes occasion to state that it must not be understood in any way as being of opinion that there may not be a recovery of judgment by the plaintiff in this action on a new trial, on sufficient proofs and a consistent determination of the facts presented by the proofs. That question is left entirely open. The judg'ment is reversed upon the law and facts, and a new trial is granted, costs to abide the final award of costs.